                      UNITED STATES DISTRICT COURT
                              District of Maine

CHERI CAUDILL                           )
    Plaintiff,                          )
                                        )            No. 1:18-cv-00164-GZS
v.                                      )
                                        )
KENNEBEC COUNTY,                        )
et al.,                                 )
        Defendants.                     )

                           ORDER ON BILL OF COSTS


      In accordance with the Court’s Order on Pending Motions, ECF No. 23, and

the Judgment, ECF No. 24, in this case, the prevailing party is Defendants. As

such, Defendants are entitled to an award of costs pursuant to Federal Rule of Civil

Procedure 54(d)(1), which reads in pertinent part that “[u]nless a federal statute,

these rules, or a court order provides otherwise, costs...should be allowed to the

prevailing party.” While the expenses that may be taxed are specified in 28 U.S.C.

§ 1920, taxable costs must also be “necessarily incurred in the case,” pursuant to 28

U.S.C. § 1924. Defendants seek costs in the total amount of $1,418.49 for

deposition transcript costs, service fees and fees for witnesses. Bill of Costs, ECF

No. 25. Plaintiff has objected to the Bill in her Response to Bill of Costs, ECF No.

27.

      Having made an independent review of Defendants’ Bill of Costs and

Plaintiff’s Response, the Clerk of Court hereby taxes against Plaintiff the total

amount of one thousand two hundred sixty-one dollars and eighty-nine cents

($1,261.89). Certain claimed costs are excluded as explained herein.

                                       Page 1 of 7
I.    Public Policy and Indigency

      In her response to the claimed Bill of Costs, Plaintiff argues that the

Defendants’ Bill of Costs should be denied in its entirety for equitable reasons: that

the awarding of costs would “chill” similarly-situtated plaintiffs who might be

intimidated by the threat of costs; that she has limited resources to pay the costs

such that paying them would financially devastate her; and that Defendants have

vastly more resources. Response, ECF No. 27, pp. 2-3.

      Opposing the Bill of Cost is challenging for Plaintiff as it is for any other non-

prevailing party because the First Circuit has interpreted Rule 54(d) as creating a

presumption “favoring cost recovery for prevailing (parties).” B. Fernandez &

HNOS, Inc. v. Kellogg USA, Inc., 516 F.3d 18 (1st Cir. 2008) and Papas v. Hanlon,

849 F.2d 702, 704 (1st Cir. 1988) (“presumption inherent in Rule 54(d)”); see also

Am. Auto. Mfrs. Ass’n v. Comm’r, Mass. Dep’t of Envtl. Prot., 31 F.3d 18, 28 (1st Cir.

1994) (“Prevailing parties are normally entitled to costs.”); and In re Two Appeals

Arising Out of the San Juan Dupont Plaza Hotel Fire Litig., 994 F.2d 956, 962 (1st

Cir. 1993) (“[T]his negative discretion...operates in the long shadow of a background

presumption favoring cost recovery for prevailing parties.”).

      But, the Court may, in exercising its discretion, consider “the limited

financial resources of the plaintiff.” Papas v. Hanlon, at 704 (1st Cir. 1988). In

considering denial of costs based upon indigency, courts have generally weighed the

disparity of resources of the parties, the merit of the plaintiff’s claim and the impact



                                       Page 2 of 7
of the award requested. See DeSaint v. Delta Air Lines, 2015 WL 4111428 (D. Mass.

2015); Anunciacao v. Caterpillar Japan, 283 F.R.D. 44, 45 (D.Mass.2012); Kuzman

v. Hannaford Bros. Co., 2005 WL 1981498, at *2 (D.Me. 2005); Mulvihill v.

Spalding Worldwide Sports, Inc., 239 F.Supp.2d 121, 122 (D.Mass.2002),

      As in many civil rights and employment cases, Plaintiff’s complaint alleges

important statutory issues and rights of public significance, such as those in the

case of Mulvihill v. Spalding, which was cited by Plaintiff. This Court has

considered the Mulvihill proposition which states that “where the issues are fairly

disputed, it is important that the plaintiff not be ‘unduly intimidated’ by the threat

of imposition of costs in a case raising important issues such as these.” Kuzman v.

Hannaford, 2005 WL 1981498 at *2 (D.Me 2005), quoting Mulvihill. The Clerk

assumes the Plaintiff’s claims had merit or were “fairly disputed” even where the

case failed to survive summary judgment; but this Court has also said that “not

every Title VII plaintiff, due to the statutory invocation, is absolved from the

presumptive working of Rule 54(d).” Kuzman at *2. The losing party’s good faith in

pursuing an action is an insufficient basis to refuse the assessment of costs against

her, since “[t]o hold otherwise would frustrate the rule.” Teague v. Bakker, 35 F.3d

978, 996 (4th Cir. 1994).

      Additionally, the presumption of Rule 54(d) cuts against Plaintiff’s equitable

policy argument where the proposed tax in this case is low. The Clerk believes that

similarly-situated plaintiffs would not be chilled or intimidated to bring a lawsuit




                                       Page 3 of 7
that might vindicate important civil rights where the proposed imposition of costs

totals only $1,418.49.

      Even though the First Circuit acknowledged the indigency exception in Papas

v. Hanlon and gave district courts discretion to “take into account the limited

financial resources of a plaintiff,” the inquiry requires more. Papas, 849 F.2d at 704.

“[T]he district court must make a threshold factual finding that the losing party is

incapable of paying the court-imposed costs at this time or in the future (emphasis

added). The burden is on the losing party to provide the district court with enough

documentation to support such a finding. The documentation should include

evidence in the form of an affidavit or other documentary evidence of both income

and assets, as well as a schedule of expenses.” Rivera v. City of Chicago, 469 F.3d

631, 636 (7th Cir.2006).

      Plaintiff has asserted that she is unable to pay the costs in this case, stating

that she provides financial support for two adult children. She has not, however,

provided full information that shows her income and cashflow or her sons’, only

some of their expenses including credit card bills. Affidavit, ECF No. 27-1, p 2.

With the limited information provided by the Plaintiff, the Clerk is unable to

determine the Plaintiff’s household cash flow beyond the bald assertion that she

would be “financially devastate(d)” if she had to pay costs. Without a complete

picture of the Plaintiff’s present financial situation or her future earning potential

and given the narrowness of the indigency exception, the Clerk finds that the

Plaintiff has failed to meet her burden to demonstrate her eligibility for Rule 54(d)’s



                                       Page 4 of 7
narrow indigency exception even if Kennebec County, et al. have “vastly more

resources” than Plaintiff. Response, ECF No. 27, p. 3.

II.    Lack of Standing

       Plaintiff alleges that Defendants have no standing to seek reimbursement of

costs because they have not paid the expenses themselves but have been

indemnified by the Maine County Commissioner Association’s Self-Funded Risk

Management Pool. Id. at p 3. Plaintiff submitted a copy of the Member Coverage

document for the Self-Funded Risk Management Pool. Response, ECF No. 27-2.

Plaintiff’s assertion is countered by Defendants’ assertion that they incurred the

expenses claimed necessarily. Where there has been no evidence submitted that

someone other than the prevailing party has borne the expenses claimed herein, the

Clerk will not go against the presumption to tax in favor of the prevailing party and

will assume that the prevailing party has not claim these same expenses against

their insurance.

III.   Fees for Deposition Transcripts

       Defendants have claimed a total of $1,306.99 for transcripts obtained in this

case. Transcript fees are taxable to the extent that they were “necessarily obtained

for use in the case.” 28 U.S.C. § 1920(2). In its supporting affidavit, Defendants

have explained that the depositions were necessary because they were either relied

upon by the Court in its order of March 19, 2019 (Order, ECF No. 23) or by both

parties. Bill of Cost, ECF No. 26, p. 2. The Clerk’s review of the Court’s Order and

of docket in this case indicates that each of the transcripts were necessarily



                                       Page 5 of 7
obtained in that they were either used by the Court or were relied upon for the

parties’ motion work 1.

      While each of the transcripts appear to have been necessarily obtained, some of

the associated costs for the transcripts will not be taxed. Plaintiff has pointed out

that each of the six transcripts includes an index. This Court has held that charges

for word indices are not ordered because such items are considered “items for the

convenience of counsel.” Burton v. R.J. Reynolds Tobacco, Co., 395 F.Supp.2d 1065

at 1080 (D. Kan. 2005); Keweenaw Bay Indian Community v. Rising, 2005 WL

3535124 at *2 (W.D. Mich. 2005); and Charles v. Sanchez, 2015 WL 11439074 at *12

(W.D. Tex. 2015). Rather than deny the transcript costs in total, the Clerk adopts

Plaintiff’s estimation that the indices portion of the transcripts amounts to a total of

approximately $156.60. See Response, ECF No 27, pp. 4-5. Therefore, the claim for

transcript costs will be reduced to a tax of $1,150.39.

IV.      Service of Process and Witness Fees

      Plaintiff has averred that the Defendants’ claimed expenses for service of

subpoenas and witness fees should not be taxed because Defendants have failed to

provide sufficient proof that the payments were actually made.

      The Clerk finds that the service of process fees claimed by Defendants are

sufficiently documented on the invoices submitted and attached to the Bill of Cost.

See ECF No. 25-3, pp. 1-4. The level of documentation and itemization submitted in



1
  The Clerk finds that the Court’s referential use of some of the transcripts in its Order (ECF No. 23)
is sufficient to overcome Plaintiff’s allegations that certain depositions were not necessarily obtained
or not used. Response, ECF No. 27, pp. 6-7.

                                              Page 6 of 7
this case has been sufficient for this Court in the past and proof of actual payment

has not been required. With regard to the multiple subpoenas needed to secure

Bobbi-Jo Dumas’ appearance, the Clerk can find no reason to deny such costs

against Rule 54(d)’s presumption and where Dumas’ deposition was necessarily

obtained for Defendant’s use and referred to by the Court in its Order. Order, ECF

No. 23, p. 8.

   Witness fees are expressly authorized as taxable costs by statute, 28 U.S.C. §

1920(3); and the Defendant has made no claim in this case beyond the statutorily

authorized attendance fee and the statutorily determined mileage allowances

pursuant to 28 U.S.C. § 1821(b) and (c)(2). Both of these costs can be determined on

the face of the witnesses’ attendance, so the Clerk finds they are recoverable

without additional documentation than that which was provided, which is

consistent with the Court’s past orders.

                                        ORDER

       The Clerk of Court hereby taxes costs in favor of Plaintiff in the amount of

one thousand two hundred sixty-one dollars and eighty-nine cents ($1,261.89).


IT IS SO ORDERED.

                                                     /s/ Christa K. Berry
                                                     Clerk, U.S. District Court


Dated this 19th day of April, 2019




                                      Page 7 of 7
